Case: 1:16-cv-00655-DRC-KLL Doc #: 83 Filed: 10/11/18 Page: 1 of 8 PAGEID #: 678

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JOHN C. MOORE, Case No. 1:16-cv-655
Plaintiff, Dlott, J.
Litkovitz, M.J.
VS.
DONALD MORGAN, et al., ORDER AND REPORT
Defendants. AND RECOMMENDATION

Plaintiff, an inmate at the Ohio State Penitentiary in Youngstown, Ohio, brings this pro se
action under 42 U.S.C. § 1983. Plaintiff alleges that defendants violated his civil ri ghts when
he was incarcerated at Southern Ohio Correctional Facility (SOCF). This matter is before the
Court on plaintiff's motion to compel discovery, depositions, and communication with defense
counsel filed on June 28, 2018 (Doc. 75) and defendants’ response (Doc. 80), and on plaintiff s
motion to appoint counsel (Doc. 79).

I. Motion to compel

A. Address information

In his motion to compel, plaintiff seeks “preverified” current addresses for defendants
Donald Morgan, Dustin Dean, Donovan Galloway and Richard Osborne. (Doc. 75). Plaintiff
alleges that the previous address information the Ohio Attorney General (OAG) gave him was
incorrect, and as a result none of these defendants has been served to date.

The Court reserved ruling on plaintiff's motion to compel and denied plaintiff's request
for additional address information by Order dated August 28,2018. (Doc. 77). The Court
found that plaintiff had not completed service on defendant Morgan, who was no longer assigned
to SOCF, and that the OAG had complied with its obligations under the Court’s prior Orders by

filing the last known home addresses of defendants Dean, Galloway and Osborne with the Court
Case: 1:16-cv-00655-DRC-KLL Doc #: 83 Filed: 10/11/18 Page: 2 of 8 PAGEID #: 679

under seal. Because plaintiff had not been able to complete service within 90 days after the
complaints naming these individuals as defendants were filed, the Court notified plaintiff that it
proposed to dismiss the action against defendants Morgan, Dean, Galloway and Osborne without
prejudice for failure of service unless plaintiff could show cause why his claims against them
should not be dismissed.

Plaintiff filed a response to the Order to show cause on September 10, 2018. (Doc. 78).
Plaintiff asks that the Court not dismiss his complaint against the unserved defendants. Plaintiff
argues that the OAG should be compelled to provide contact information for the unserved
defendants. Plaintiff alleges that the OAG has shown “disdain” for the law by failing to
provide correct addresses for these defendants and that the OAG should be able to find their
addresses through some means, such as by reviewing tax records. Plaintiff alleges he is at a
serious disadvantage because he is in solitary confinement and his access to legal resources is
limited.

Plaintiff has not shown good cause for why the complaint against defendants Dean,
Galloway and Osborne should not be dismissed for failure of service. Plaintiff failed to serve
these defendants within 90 days after he filed the complaints naming them as defendants. There
is no indication in the record that the OAG knowingly failed to provide current addresses for
these defendants. In a case such as this where good cause justifying a failure to timely serve the
complaint is lacking, the Court shall either dismiss the complaint without prejudice, or direct that
service of process be made within a specified time. Greene v. Venatter, No. 2:13-cv-00345,

2014 WL 559154, *2 (S.D. Ohio February 11, 2014). Plaintiff's claims against the unserved
Case: 1:16-cv-00655-DRC-KLL Doc #: 83 Filed: 10/11/18 Page: 3 of 8 PAGEID #: 680

defendants should be dismissed without prejudice under Fed. R. Civ. P. 4(m).'

Plaintiff also has not shown good cause for his failure to serve defendant Morgan. As
stated in the Order to show cause, summons were originally issued for Morgan on June 27, 2016
(Doc. 6) and were returned unexecuted on August 15, 2016 (Doe. 13). (Doc. 77). Plaintiff
resubmitted summons and United States Marshal forms for Morgan, who he identified as the
Warden of Pickaway Correctional Institution, on May 8, 2017. (5/8/2017 docket entry).
Service was not ordered and plaintiff submitted updated summons and Marshal forms for
defendant Morgan on April 16, 2018. (Doc. 73). However, plaintiff did not provide an
address for Morgan, summons were not issued, and service has not been executed on Morgan to
date. Plaintiff alleges that Morgan is currently an employee of the State of Ohio, but he has not
provided a new address for Morgan. (Doc. 78 at 2). Because plaintiff has not been able to
complete service on Morgan within the two plus years that have passed since plaintiff filed the
complaint against Morgan, the complaint should be dismissed without prejudice as to Morgan
under Fed. R. Civ. P. 4(m).

B. Request to take depositions

Plaintiff moves to schedule the depositions of seven individuals and complete discovery
of documents, photos, reports, and video recordings. (Doc. 75). Plaintiff alleges the
individuals he seeks to depose will “narrow down facts and resolve inquires [sic] concerning:

Discovery, Protocol and Responsibilities of ODRC employees.” (Id. at 2).

 

' Rule 4(m) states in part: “If a defendant is not served within 90 days after the complaint is filed, the court--on
motion or on its own after notice to the plaintiff--must dismiss the action without prejudice against that defendant or
order that service be made within a specified time.” Fed. R. Civ. P. 4(m).

3
Case: 1:16-cv-00655-DRC-KLL Doc #: 83 Filed: 10/11/18 Page: 4 of 8 PAGEID #: 681

Defendants filed a response to the motion to compel on September 11, 2018. (Doc. 80).
Defendants object to plaintiff's request to take oral depositions under Fed. R. Civ. P. 30(a).
Defendants argue that good cause does not exist for plaintiff to depose the seven individuals he
has identified. They allege that plaintiff, who is proceeding in forma pauperis, is unable to pay
the costs of a court reporter, and he can obtain the information he seeks through less costly
means such as interrogatories and requests for admission.

“Prison officials retain some discretion as to whether to permit an incarcerated litigant to
personally appear to take a deposition, taking into consideration factors such as cost,
inconvenience, danger, and the disruption to the correctional operations.” Whiteside v.
Thalheimer, No. 1:13-cv-408, 2015 WL 2376001, *2 (S.D. Ohio May 18, 2015) (quoting
Dearing v. Mahalma, No. 1:11-cv-204, 2012 WL 524438, *2 (S.D. Ohio Feb 16, 2012) (in turn
citing Holt v. Pitts, 619 F.2d 558, 560-61 (6th Cir. 1980) (holding that an incarcerated litigant
bringing a civil action under 42 U.S.C. § 1983 has “no right to be personally present at any stage
of the judicial proceedings.”)); see also In re Wilkinson, 137 F.3d 911, 916 (6th Cir. 1998)
(holding that prisoner-litigant had failed to demonstrate any “specialized need for an exception . .
. to the general rule of non-attendance.”). On the other hand, a plaintiff has the right to depose
defendants and to conduct the discovery necessary to prosecute his case. “[I]f [d]efendants
object to an in-person deposition, [d]efendants must permit alternate means for [plaintiff to
obtain equivalent discovery.” Dearing, 2012 WL 524438, at *2. For example, plaintiff may
obtain the discovery he seeks by deposing defendants by written questions under Fed. R. Civ. P.
31. See Bell v. Godinez, No. 92-cv-8447, 1995 WL 519970, *2 (N.D. Ill. Aug. 30, 1995)

(though a prisoner has the right to take discovery, “that right does not necessarily include
Case: 1:16-cv-00655-DRC-KLL Doc #: 83 Filed: 10/11/18 Page: 5 of 8 PAGEID #: 682

conducting oral depositions of prison officials if there are compelling reasons weighing against
such depositions and if the prisoner is able to obtain the necessary information by written
discovery.”). Further, plaintiff may seek to conduct alternative discovery on defendants
through interrogatories, requests for admission, and requests for document production as
permitted by Fed. R. Civ. P. 33, 34, and 36.

The costs and inconvenience of deposing seven individuals weighs against granting
plaintiff's request to take oral depositions. It appears unlikely that plaintiff will be able to pay
the costs to record the seven depositions by “audio, audiovisual, or stenographic means” as is his
burden under Fed. R. Civ. P. 30(b)(3)(A). Further, plaintiff has not indicated what specific
information regarding his claims he expects to gain from oral depositions that he cannot obtain
through written discovery. In addition, it is probable that plaintiff may obtain the information
he seeks through these less burdensome and less costly discovery methods. See McKeithan vy.
Jones, 212 F. App’x 129, 131 (3d Cir. 2007) (holding that district court did not abuse its
discretion in denying prisoner’s “unorthodox request for deposition upon oral examination of
prison officials” when prisoner “ha[d] not presented any argument . . . to suggest that written
depositions would not have been sufficient for his purposes in this case”). Thus, the Court will
deny plaintiffs motion to conduct in-person depositions of these seven individuals. Plaintiff,
however, may serve written depositions to obtain the information he seeks.

C. Pending discovery requests

The Court reserved ruling on plaintiff's motion to compel pending a response to the
motion by defendants. (Doc. 77). Defendants responded that they do not object to plaintiff's

discovery requests aside from the oral depositions. (Doc. 80). Defendants acknowledged that
Case: 1:16-cv-00655-DRC-KLL Doc #: 83 Filed: 10/11/18 Page: 6 of 8 PAGEID #: 683

they had not yet responded to plaintiff's discovery requests due to administrative error and
internal miscommunication, but they asserted they were in the process of preparing responses
which they would provide to plaintiff as soon as possible. Defendants also stated they do not
oppose an extension of the discovery and dispositive motion deadlines so that plaintiff has
adequate time to review the discovery responses and submit additional requests. Accordingly,
the Court will order defendants to respond to plaintiff's discovery requests by a specified date
and extend the discovery deadline to allow plaintiff an opportunity to submit additional
discovery requests as warranted.

D. Correction of defendants’ names

The Court ordered the parties to clarify the spelling of the names of two defendants who
plaintiff has previously identified as “Justin Lutz” and “T. Uhria.” (Doc. 72). Defendants
have confirmed that these defendants are “Justin Lute” and “Tyler Uhrig.” (Doc. 80). The
Court will direct the Clerk to modify the docket sheet to reflect the correct spelling of these
defendants’ names.
II. Motion to appoint counsel

Plaintiff moves the Court to appoint counsel for him in this matter. (Doc. 79).
Plaintiff alleges he is housed in solitary confinement, which severely hampers his access to legal
resources and his ability to litigate his case. Plaintiff contends he needs the assistance of an
attorney to investigate the facts, contact necessary parties, locate witnesses, effectively cross-
examine witnesses at depositions, and litigate the complex issues presented by this case.

The law does not require the appointment of counsel for indigent plaintiffs in cases such

as this, see Lavado v. Keohane, 992 F.2d 601, 604 05 (6th Cir. 1993), nor has Congress provided

6
Case: 1:16-cv-00655-DRC-KLL Doc #: 83 Filed: 10/11/18 Page: 7 of 8 PAGEID #: 684

funds with which to compensate lawyers who might agree to represent those plaintiffs. The
appointment of counsel in a civil proceeding is not a constitutional right and is justified only by
exceptional circumstances. /d. at 605-06. See also Lanier v. Bryant, 332 F.3d 999, 1006 (6th
Cir. 2003). Moreover, there are not enough lawyers who can absorb the costs of representing
persons on a voluntary basis to permit the Court to appoint counsel for all who file cases on their
own behalf. The Court makes every effort to appoint counsel in those cases which proceed to
trial, and in exceptional circumstances will attempt to appoint counsel at an earlier stage of the
litigation. This case does not present exceptional circumstances that would warrant appointing
counsel for plaintiff prior to the case proceeding to trial.
IT IS THEREFORE ORDERED THAT:
1. Plaintiff's motion to compel (Doc. 75) is DENIED. Defendants shall submit their
responses to plaintiff's pending discovery requests by October 22, 2018. The discovery
deadline is extended to November 21, 2018. The dispositive motion deadline is extended

to December 21, 2018.

2. The Clerk is DIRECTED to modify the docket sheet to reflect the correct spelling of the
names of defendants Justin Lute and Tyler Uhrig.

3. Plaintiff's motion for appointment of counsel (Doc. 79) is DENIED.

IT IS THEREFORE RECOMMENDED THAT:

1. Plaintiffs complaint against defendants Morgan, Dean, Galloway and Osborne be

DISMISSED without prejudice for failure of service.

Date: lo/, if bs
Karen L. Litkovitz

United States Magistrate Judge
Case: 1:16-cv-00655-DRC-KLL Doc #: 83 Filed: 10/11/18 Page: 8 of 8 PAGEID #: 685

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

JOHN C. MOORE, Case No. 1:16-cv-655
Plaintiff, Dlott, J.
Litkovitz, M.J.
Vs.

DONALD MORGAN, et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections. If
the Report and Recommendation is based in whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs. A party may respond to another
party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make
objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
